 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America and its Local UnionNo. 5724, AFL-CIO and Ormet Corporationand International Union, United Plant GuardWorkers (UPGWA) and its Amalgamated LocalNo. 65.1 Case 9-CD-399March 1, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Ormet Corporation, hereincalled Employer or Ormet, alleging that UnitedSteelworkers of America and its Local Union No.5724, AFL-CIO, herein called Steelworkers, vio-lated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forc-ing or requiring the Employer to assign certainwork to employees represented by Steelworkersrather than to employees represented by Interna-tional Union, United Plant Guard Workers(UPGWA) and its Amalgamated Local No. 65,herein called UPGWA.Pursuant to notice, a hearing was held beforeHearing Officer James E. Horner on October 30,1981. The Employer, Steelworkers, and UPGWAappeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-exam-ine witnessess, and to adduce evidence bearing onthe issues. Thereafter, the Employer, Steelworkers,and UPGWA filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation, is engaged in theprocessing of aluminum ore at its plant in Hannibal,Ohio. The parties further stipulated that, during the12 months preceding the hearing, a representativeperiod, the Employer received material and goodsvalued in excess of $50,000, which were shippeddirectly to its Hannibal, Ohio, facility from pointslocated outside the State of Ohio. The parties alsoThe name of the Union appears as amended at the hearing260 NLRB No. 72stipulated, and we find, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuatethe purposes of the Act to assert jurisdictionherein.I1. THE LABOR ORGANIZATION INVOI.VEDThe parties stipulated, and we find, that Steel-workers and UPGWA are labor organizationswithin the meaning of Section 2(5) of the Act.A. Background and Facts of the DisputeThere are two Board-certified unions at Ormet'sHannibal, Ohio, plant. The production and mainte-nance employees, who include "receiving clerks,""weigher-checkers," and "scalemen," are represent-ed by Steelworkers. Ormet's security personnel arerepresented by UPGWA.The Employer operates an aluminum reductionplant in Hannibal, Ohio. As part of its operations itemploys security personnel who work on a 24-hour, 7-day-a-week schedule and are stationed atthe guardhouse near the main gate. These employ-ees, who are represented by UPGWA, are general-ly responsible for plant security, including control-ling access to the plant by logging in all vehiclesentering the facility through the main gate. Ap-proximately 40 trucks make daily deliveries; about30 of these trucks carry coke or pitch and each ofthese trucks makes 6 to 7 trips. The remainingtrucks deliver miscellaneous materials usedthroughout the plant. Ormet also employs produc-tion and maintenance employees, including receiv-ing clerks, weigher-checkers, and scalemen, whoare represented by Steelworkers. The receivingclerks, who are located in the warehouse about 100feet from the main gate, process the paperworkpertaining to deliveries. About 5 to 10 times a day,a guard will call a receiving clerk to "greet" cer-tain trucks and do the necessary paperwork. Re-ceiving clerks do not "greet" the coke and pitchtrucks individually, but process the related paper-work cumulatively at the end of the day.The weigher-checkers and scalemen operate var-ious scales throughout the facility. The largestscale is 15 tons and does not accommodate trucks.The evidence shows that both weigher-checkersand scalemen perform general weighing tasks, in-cluding "in-process" weighing as part of manage-ment's internal controls and "out-going" weighingto determine the amounts of materials, usually alu-minum, being shipped out of the plant. In addition,some outgoing shipments are sent to the adjacentConsolidated Aluminum Corporation (Conalco)plant where trucks carrying shipments of materialsfrom Ormet are weighed by Conalco guards.566 STEELWORKERS LOCAL UNION NO. 5724In January 1980, the Employer, in an effort toreduce losses attributable to weight discrepancies,decided to install a 60-ton Thurman Load Celltruck scale at the plant's main entrance. The instal-lation of the scale was begun in February 1981, andcompleted in April 1981. Located 70 feet awayfrom and directly in front of the guardhouse, thescale registers weight on a large outside "score-board" and on a computer terminal inside theguardhouse. The computer performs numerousfunctions, including recording entry of the truck'sempty and full weights and its identificationnumber and calculating the net weight of the load.A printout provides three copies of the recordeddata; one is kept by the driver, one is delivered bythe driver to the receiving clerks, and one is for-warded to Ormet's accounting office.In May 1981, following completion of the scale,Donald Grimes, a representative of SteelworkersLocal No. 5724, met with Douglas Windeler,Ormet's manager of industrial relations, andclaimed the operation of the truck scale for em-ployees represented by Steelworkers, stating, interalia, that the assignment was in violation of thecontracting-out clause of Steelworkers collective-bargaining agreement with the Employer. Windelertestified that, in response to his explanation for as-signing the work to employees represented byUPGWA and his statement that Ormet intended togo forward with the assignment, Grimes said thathe "could not guarantee what might happen," butif Ormet assigned the work to UPGWA "ourguys" could or would "end up on the road." Sincethat time, the Employer has not operated the newtruck scale and has continued its practice of usingthe Conalco scale when needed.B. The Work in DisputeThe disputed work involves the operation of the60-ton Thurman Load Cell truck scale for theweighing of incoming and outgoing trucks locatedat the main entrance to Employer's plant in Hanni-bal, Ohio.C. Contentions of the PartiesThe Employer contends that the dispute is prop-erly before the Board. It further contends that thework in dispute involves plant security and that theBoard should award the disputed work to its em-ployees represented by UPGWA on the basis of itscollective-bargaining agreement with UPGWA,area and industry practice, Employer's preference,and economy and efficiency of operations.UPGWA has taken a position consistent with thatof the Employer.Steelworkers contends that there is no reasonablecause to believe that it has violated Section8(b)(4)(D) of the Act. It further asserts that theproduction and maintenance employees historicallyhave performed all weighing functions at the plant,and that the factors of the Employer's practice, rel-ative skills, and economy and efficiency of oper-ations favor an award of the work in dispute toemployees represented by Steelworkers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that there is no agreed-upon methodfor the voluntary adjustment of the dispute.As noted above, in a conversation with Ormet'smanager of industrial relations, a Steelworkers rep-resentative claimed the disputed work for produc-tion and maintenance employees and stated that ifOrmet went forward with the assignment "ourguys" could or would be "out on the road."2Based on the foregoing, and on the record as awhole, we find that an object of this statement wasto force or require the Employer to reassign thework in dispute to employees represented by Steel-workers. Therefore, we conclude that reasonablecause exists to believe that a violation of Section8(b)(4)(D) of the Act has occurred.No party contends, and the record discloses noevidence showing, that there exists an agreed-uponmethod for the voluntary adjustment of the presentdispute to which all parties are bound. According-ly, we find that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E. Merits of the DisputeSection 10(k) of the Act requires the Baord tomake an affirmative award of the disputed workafter giving due consideration to relevant factors.3The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.42 As noted above, the union representative also asserted that the as-signment was in violation of the contracting-out clause of Steelworkerscollective-bargaining agreement with the Employer. We note that art.XXX (entitled "Contracting-Out") of the Steelworkers contract refers to"work which could otherwise be performed by the Company with itsown employees." This provision on its face is inapplicable to Ormet's as-signment of work to its own security personnelIN L.R.B v Radio & Television Broadcast Engineers Union. Local1212. International Brotherhaood of Electrical Workers. AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961)4 International Associonion of Machinists Lodge so. 1743. AFL-CIO (JA. Jones Construction Company). 135 NLRB 1402 (1962).567 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Certifications and collective-bargainingagreementsIn 1956, Steelworkers was certified as the bar-gaining representative of a unit comprised of theEmployer's production and maintenance employ-ees. UPGWA was certified in 1966 as bargainingrepresentative of Ormet's security personnel. Therespective certifications preceded the installation ofthe truck scale and neither certification has beenamended or clarified by the Board to cover the dis-puted work. This factor therefore is not helpful toour determination.The Employer currently has collective-bargain-ing agreements with both Steelworkers andUPGWA. There is no mention of the truckscaleoperation in the Steelworkers contract. However,incorporated in the Employer's agreement withUPGWA is a letter of understanding, which pro-vides that "if and when the new truck scale is in-stalled at the Ormet plant responsibility for oper-ation will be the duty of the Guards." This provi-sion clearly refers to the disputed work. Accord-ingly, we find that the factor of collective-bargain-ing agreements favors an award of the disputedwork to employees represented by UPGWA.2. Employer's preference and past practiceThe Employer assigned the work to and, at thehearing and in its brief, has expressed its preferencethat the disputed work be performed by employeesrepresented by UPGWA. While we do not affordcontrolling weight to this factor, we find that ittends to favor an award of the disputed work toemployees represented by UPGWA.The record discloses no past practice by the Em-ployer with respect to the assignment of workidentical to that in dispute herein. This factor,therefore, is not helpful to our determination.3. Area and industry practiceUPGWA presented undisputed testimony that ateach of three plants within a 10-mile radius of theEmployer's plant, including two metals plantswhere production and maintenance employees arerepresented by Steelworkers, employees represent-ed by UPGWA conduct truckscale operations. Itfurther presented uncontradicted evidence thatsuch practice conforms to that of numerous alumi-num and other industrial plants in the State ofOhio. Additionally, UPGWA's regional director ofregion 3 testified without contradiction that atplants where truckscale operations are conductedby unionized employees in region 3 (comprisingOhio, Virginia, West Virginia, Maryland, NorthCarolina, South Carolina, and Florida) such workis performed by employees represented byUPGWA and that the assignments of truck scaleweighing work in all 50 States, Puerto Rico, andCanada are similar to those in region 3. We there-fore find the factors of area and industry practicefavor an award of the disputed work to employeesrepresented by UPGWA.4. Relative skillsThe record establishes that no special skills arerequired to perform the work in dispute and thatemployees represented by either Union possess therequisite skills to perform such work. We thereforefind that this factor is inconclusive and does notfavor an award to employees represented by eitherUnion.5. Economy and efficiency of operationsThe record shows that all trucks entering the fa-cility through the main gate are required to stop atthe guardhouse and register with the security per-sonnel who are on duty 24 hours a day. With theaddition of a truck scale operation, the driverwould park a truck on the scale before entering theguardhouse where he would be presented with aweight ticket. He would then continue with his de-liveries and repeat the weighing process upon leav-ing the premises. Each weighing operation, if inte-grated into the duties currently performed by secu-rity guards, would take no longer than a minute tocomplete.In contrast, assignment of the disputed work toemployees represented by Steelworkers would in-volve the performance of duties in addition to theirregular work, including 40 to 50 daily trips, takingan estimated 10 minutes each, to the guardhouse toweigh the incoming or outgoing trucks. Further-more, the Employer presented uncontradicted evi-dence that, if the disputed work were awarded toemployees represented by Steelworkers, it wouldhave to hire one or more receiving clerks to handlethe extra work or spend an estimated $50,000 to in-stall a computer terminal inside the warehousewhere the receiving clerks presently work. Basedon the foregoing, we find that the factors of econo-my and efficiency of operations favor an award ofthe work in dispute to employees represented byUPGWA.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the Employer's employees who are rep-resented by UPGWA are entitled to perform thework in dispute. We reach this conclusion based onthe facts that such assignment is consistent with theEmployer's collective-bargaining agreement with568 STEELWORKERS LOCAL UNION NO. 5724UPGWA and not inconsistent with its contractwith Steelworkers; such assignment is consistentwith the Employer's preference and area and in-dustry practice; these employees possess the requi-site skill to perform the work in dispute; and suchassignment results in greater efficiency and econo-my.In making this determination we are awardingthe work in dispute to the Employer's employeeswho are represented by UPGWA but not to thatUnion or its members. Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing factors and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Ormet Corporation, who arecurrently represented by International Union,United Plant Guard Workers (UPGWA) and itsAmalgamated Local No. 65, are entitled to per-form the operation of the 60-ton Thurman LoadCell truck scale for the weighing of incoming andoutgoing trucks located at the main gate of theEmployer's plant in Hannibal, Ohio.2. United Steelworkers of America and its LocalUnion No. 5724, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force or require Ormet Corporation to assign thedisputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, United Steelworkersof America and its Local Union No. 5724, AFL-CIO, shall notify the Regional Director for Region9, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work in a manner inconsistent withthe above determination.569